UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 28, 2013 CHICAGO BRIDGE & IRON COMPANY N.V. (Exact name of registrant as specified in its charter) The Netherlands (State or other jurisdiction of incorporation) 1-12815 N.A. (Commission File Number) (IRS Employer Identification No.) Oostduinlaan 75 2596JJ The Hague The Netherlands N.A. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:31-70-373-2010 N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2 below): [ ] Written Communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On March 28, 2013, Chicago Bridge & Iron Company N.V. (the “Company”) hosted an Investor Day conference in New York City. The webcast and slide presentation for the event are available on the Investor Relations page of the Company’s website at www.cbi.com. The slide presentation for the event is attached hereto as Exhibit 99.1 and incorporated herein by reference. The Company also issued a press release by which the Company provided its 2013 new awards, revenue and earnings guidance. The foregoing summary description of the press release is qualified in its entirety by reference to the actual press release, which is attached hereto as Exhibit 99.2 and incorporated herein by reference. The information in this Item 7.01, Exhibit 99.1 and Exhibit 99.2 attached hereto is intended to be furnished under Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Act, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1 – Investor Presentation 99.2 – Press Release dated March 28, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO BRIDGE & IRON COMPANY N.V. By: Chicago Bridge & Iron Company B.V. Its: Managing Director Date:March 28, 2013 By: /s/Ronald A. Ballschmiede Ronald A. Ballschmiede Managing Director (Principal Financial Officer) EXHIBIT INDEX Exhibit Number Exhibit Description Investor Presentation Press release dated March 28, 2013
